Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed November 24, 2021 has been received, Claims 1-6 are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 5, and 6 recite “the third apex being not positioned within a range of 1/8 of the length in the width direction from the lateral-side edge of the insole”. After a full review of Applicant’s disclosure there appears to be no support for such a claim limitation. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

2.	Claims 1, 5, and 6 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 5, and 6 recite “the third apex being not positioned within a range of 1/8 of the length in the width direction from the lateral-side edge of the insole”. After a full review of Applicant’s disclosure there appears to be no support for such a claim limitation. Therefore, the claimed limitation is regarded as new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swensen (US 2006/0123663) in view of Greenawalt (US 6,510,626).
Regarding Claim 1, Swensen discloses an insole for an article of footwear, wherein the insole has a shape corresponding to an inner bottom surface of the article of footwear (Abstract), the insole (11) comprises, on a side thereof facing upward when attached to the article of footwear, a protrusion (22,24,33) having three apexes (i.e. the apex of each of 22,24, & 33), wherein, with respect to a total length from a toe-side end to a heel-side end, the protrusion extends from a position at about 2/5 of the total length from the toe-side end to a position at about 4/5 of the total length from the toe-side end 


    PNG
    media_image1.png
    241
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    564
    media_image2.png
    Greyscale


Regarding Claim 2, Swensen discloses an insole for an article of footwear according to claim 1, wherein the second apex (of 24) is higher than the first apex (of 22) and the third apex (of 33)(as seen in Fig.13A-13F).

Regarding Claims 3 and 4, Swensen discloses the invention substantially as claimed above, including the first apex (of 22) being 3mm and the third apex (of 33) being 3.75mm (as seen in Fig.13E-F). Swensen does not specifically disclose wherein the first apex and the third apex are at the same height. However, Swensen teaches determining the heights of the first and third apexes by the degree of a person’s metatarsal arch and lateral arch (Claim 2 & 13). Therefore, it would have been obvious to one to one having ordinary skill in the art to have modified the heights of the first apex 

Regarding Claim 5, Swensen discloses an insole for an article of footwear, the insole (11) comprising: three protrusions (22,24, & 33) on a side of the insole facing upward when attached to the article of footwear (as seen in Fig.1), wherein the three protrusions comprise: a first protrusion (22) having an apex (top point of 22) located substantially at a center of a total length from a toe-side end to a heel-side end of an inner bottom of the article of footwear, to which the insole is attached, and substantially at a center in a width direction of the inner bottom (as seen in Fig.1; Abstract & para.45); a second protrusion (24) having an apex (top point of 24) located at a position at about 2/3 of the total length of the inner bottom from the toe-side end and corresponding to a medial-side edge of the inner bottom (para.49; as seen in the annotated Figure below, the second apex is at a position “about” 2/3 of the total length from the toe-side end, inasmuch as has been claimed by Applicant); and a third protrusion (33) having an apex (top point of 33) located at a position at about 2/3 of the total length of the inner bottom from the toe-side end (as seen in the annotated Figure below, the third apex, which is directly across from the second apex, is at a position “about” 2/3 of the total length from the toe-side end, inasmuch as has been claimed by Applicant) and at about 1/4 of a length in the width direction of the inner bottom from a lateral-side edge thereof (para.53; as seen in Fig.1 & annotated Figure below, the third 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third apex of Swensen to not be positioned within a range of 1/8 of the length in the width direction from the lateral-side edge of the insole, as taught by Greenawalt, in order to provide the optimum position of the apex to deliver enhanced support and increased comfort to a user’s foot when wearing the insole.


Regarding Claim 6, Swensen discloses a covering for a foot (Abstract; i.e. a shoe or boot is a covering for a foot), the covering comprising: a first protrusion (22) having an apex (top point of 22) located substantially at a center of a total length from a toe-side end to a heel-side end of an inner bottom and substantially at a center in a width direction of the inner bottom (as seen in Fig.1; para.45); a second protrusion (24) having an apex (top point of 24) located at a position at about 2/3 of the total length of the inner bottom from the toe-side end and corresponding to a medial-side edge of the inner 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the third apex of Swensen to not be positioned within a range of 1/8 of the length in the width direction from the lateral-side edge of the insole, as taught by Greenawalt, in order to provide the optimum position of the apex to deliver enhanced support and increased comfort to a user’s foot when wearing the insole.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732